 

Exhibit 10.17f

OMNIBUS AMENDMENT No. 4

THIS OMNIBUS AMENDMENT No. 4, dated July 29, 2016 (this “Amendment”) is entered
into by and among the Transaction Parties (defined below) and relates to the
following transaction documents (the “Transaction Documents”), by and among the
parties hereto: (1) the Note Purchase Agreement, dated January 9, 2015 (as
amended by Omnibus Amendment, dated June 25, 2015 (“Amendment No. 1”), by and
among the parties thereto, Omnibus Amendment No. 2, dated September 30, 2015
(“Amendment No. 2”), by and among the parties thereto,  and Omnibus Amendment
No. 3 dated December 16, 2015 (“Amendment No. 3”, and together with Amendment
No. 1 and Amendment No. 2, the “Amendments”) by and among the parties thereto,
the “Note Purchase Agreement”), by and among FTE Solar I LLC, as issuer (the
“Issuer”), SolarCity Finance Company, LLC, as originator (in such capacity, the
“Originator”) and as servicer (in such capacity, the “Servicer”), SolarCity
Corporation, as parent (“SolarCity”) and as manager (in such capacity, the
“Manager”), the Purchasers (as defined in the Transaction Documents) and Funding
Agents (as defined in the Transaction Documents) from time to time party thereto
and Credit Suisse AG, New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”); (2) the Indenture, dated as of January 9,
2015 (as amended by the Amendments, the “Indenture”), by and among the Issuer
and U.S. Bank National Association, as indenture trustee (the “Indenture
Trustee”); (3) the Sale and Contribution Agreement, dated as of January 9, 2015
(as amended by the Amendments, the “Sale and Contribution Agreement”), by and
between the Originator and the Issuer; (4) the Management Agreement, dated as of
January 9, 2015 (as amended by the Amendments, the “Management Agreement”), by
and among the Issuer, the Manager and the Administrative Agent; (5) the
Servicing Agreement, dated as of January 9, 2015 (as amended by the Amendments,
the “Servicing Agreement”), by and among the Issuer, the Servicer and the
Administrative Agent; (6) the Manager/Servicer Transition Agreement, dated as of
January 9, 2015 (as amended by the Amendments, the “Manager/Servicer Transition
Agreement”), by and among the Issuer, the Manager, the Servicer, the Indenture
Trustee, the Administrative Agent and U.S. Bank National Association, as
transition service provider (in such capacity, the “Transition Service
Provider”); (7) the Custodial Agreement, dated as of June 25, 2015 (as amended
by Amendment No. 2 and Amendment No. 3, the “Custodial Agreement”), by and among
Deutsche Bank National Trust Company (the “Custodian” and together with the
Issuer, the Originator, the Servicer, SolarCity, the Manager, the Purchasers,
the Funding Agents, the Administrative Agent, the Indenture Trustee, and the
Transition Service Provider, the “Transaction Parties”), the Indenture Trustee,
the Administrative Agent and the Issuer; (8) the Parent Guaranty, dated as of
January 9, 2015 (as amended by the Amendments, the “Guaranty”), made by
SolarCity in favor of the Issuer, the Indenture Trustee and the Administrative
Agent; and (9) any other ancillary documents, agreements, supplements and/or
certificates entered into or delivered in connection with the foregoing.

RECITALS

--------------------------------------------------------------------------------

WHEREAS, the Transaction Parties desire to amend the Standard Definitions
attached or incorporated into each of the Transaction Documents (the “Standard
Definitions”).

WHEREAS, the Issuer has requested, pursuant to an Issuer Order, that the
Indenture Trustee enter into this Amendment and the Administrative Agent, each
Funding Agent, each Non-Conduit Committed Purchaser and each other party hereto
consent to the making of the amendments herein.

WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:

Section 1.01.Amendment to the Standard Definitions

(a)The Standard Definitions are hereby amended by amending and restating the
definition of “Change of Control” as follows:

“Change of Control” means any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding any employee benefit plan of such person or its
subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), other than an Existing
Shareholder, shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of, (i) in
the case of the Servicer, more than 25% of Capital Stock, (ii) in case of the
Manager, more than 50% of Capital Stock and (iii) in the case of the Issuer, any
Capital Stock.

(b)The following definitions are hereby added to the Standard Definitions in the
appropriate alphabetical order:

“Existing Shareholder” means (i) Elon Musk and his estate, spouse, siblings,
ancestors, heirs, and lineal descendants, and any spouses of such persons, the
legal representatives of any of the foregoing, any bona fide trust of which one
or more of the foregoing are the principal beneficiaries or grantors, any other
person or entity that is controlled by any of the foregoing, and any estate
planning vehicle over which Elon Musk has exclusive right of control, (ii) funds
affiliated with Draper Fisher Jurvetson, (iii) funds affiliated with AJG Growth
Fund, including Valor VC, LLC., (iv) funds affiliated with Generation Investment
Management LLP, (v) funds affiliated with DBL Investors, including Bay Area
Equity Fund, (vi) Jeffrey B. Straubel and (vii) Tesla or any of its Affiliates
or Subsidiaries.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of Voting
Stock is at

2

--------------------------------------------------------------------------------

the time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

“Voting Stock” means with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitiled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right to so vote has been suspended
by the happening of such contingency.

“Tesla” means Tesla Motors, Inc., a Delaware corporation.

Section 1.02. Representations and Warranties

SolarCity, the Originator, the Manager, the Servicer and the Issuer hereby
represent and warrant to each of the other Transaction Parties that, after
giving effect to this Amendment: (a) except for the representation of the
Originator set forth in Section 6(b) of the Sale and Contribution Agreement, the
representations and warranties set forth in each of the Transaction Documents by
each of SolarCity, the Originator, the Manager, the Servicer and the Issuer are
true and correct in all material respects on and as of the date hereof, with the
same effect as though made on and as of such date (except to the extent that any
representation and warranty expressly relates to an earlier date, then such
earlier date), (b) on the date hereof, no Amortization Event, Servicer Event of
Default, Manager Termination Event, Event of Default or Default has occurred and
is continuing, (c) since March 31, 2016, there has not been a material adverse
change with respect to the business or operations of any of the Issuer, the
Originator, the Servicer the Manager or the Parent, in each case that would
materially inhibit such Person’s ability to perform its respective obligations
under the Transaction Documents to which it is a party, (d) the execution,
delivery and performance of this Amendment in accordance with its terms and the
consummation of the transactions contemplated hereby by any of them do not and
will not (i) require any consent or approval of any Person, except for consents
and approvals that have already been obtained, (ii) violate any applicable law,
or (iii) contravene, conflict with, result in a breach of, or constitute a
default under their organization documents, as the same may have been amended or
restated, or contravene, conflict with, result in a breach of or constitute a
default under (with or without notice or lapse of time or both) any indenture,
agreement or other instrument, to which such entity is a party or by which it or
any of its properties or assets may be bound and (e) for purposes of determining
withholding taxes imposed under the Sections 1471 through 1474 of the US
Internal Revenue Code (“FATCA”), the Transaction Parties shall treat  this
Amendment as a modification that is not a “material modification” under Treasury
Regulation section 1.1471-2(b)(2)(iv).  The Issuer agrees to provide to the
Indenture Trustee prompt written notice of any material modification of the
Notes (for FATCA purposes) of which it becomes aware. The Indenture Trustee
shall assume that no material modification for FATCA purposes has occurred
regarding the Notes, unless the Indenture Trustee receives written notice of
such modification from the Issuer or the Internal Revenue Service.

Section 1.03.References in all Transaction Documents.

3

--------------------------------------------------------------------------------

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.

Section 1.04.Counterparts.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

Section 1.05.Governing Law.

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 1.06.Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.

Section 1.07.Continuing Effect.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.  

Section 1.08.Successors and Assigns.

This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.

Section 1.09No Bankruptcy Petition.

(a)Each of the parties to this Amendment hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of any Conduit, it will not
institute against, or join any other Person in instituting against any Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.  The provisions of this Section 1.09(a) shall
survive the termination of this Amendment.

4

--------------------------------------------------------------------------------

(b)Each of the parties to this Amendment hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Depositor any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.  The provisions of this
Section 1.09(b) shall survive the termination of this Amendment.

 

[Signature pages follow]

 

5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.

 

FTE SOLAR I LLC, as Issuer

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: President

 

 

 

SOLARCITY CORPORATION,
as Parent

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: Chief Executive Officer

 

 

 

SOLARCITY FINANCE COMPANY, LLC,
  as Servicer

 

 

By: /s/ Seth Weissman
Name: Seth Weissman
Title: President

 

 

 

SOLARCITY FINANCE COMPANY, LLC,
  as Originator

 

By: /s/ Seth Weissman
Name: Seth Weissman
Title: President

 

 

 

SOLARCITY CORPORATION, as Manager

 

By: /s/ Lyndon Rive
Name: Lyndon Rive
Title: Chief Executive Officer

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee

 

By: /s/ Christina Richle
Name: Christina Richle
Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Transition Service Provider

 

By: /s/ Deborah J. Franco
Name: Deborah J. Franco
Title: Vice President

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent

 

By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Vice President

 

By: /s/ Chris Fera
Name: Chris Fera
Title: Vice President

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Alternate Purchaser and Consenting Lender

 

By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Authorized Signatory

 

By: /s/ Chris Fera
Name: Chris Fera
Title: Vice President

 

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,
as Funding Agent

 

By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title: Vice President

 

By: /s/ Jason D. Muncy
Name: Jason D. Muncy
Title: Vice President

 

 

 

--------------------------------------------------------------------------------

 

GIFS CAPITAL COMPANY, LLC
as a Conduit  

 

By: /s/ R. Scott Chisholm
Name: R. Scott Chisholm
Title: Authorized Signer

 

 

 

CREDIT SUISSE SECURITIZED PRODUCTS MASTER FUND, LTD.,

as a Non-Conduit Committed Purchaser

 

By: Credit Suisse Asset Management, LLC, in its capacity as investment manager

 

By: /s/ Mark Barres
Name: Mark Barres
Title: Authorized Signatory

 

By: /s/ Sean Keating
Name: Sean Keating
Title: Authorized Signatory

 

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Custodian and solely with respect to
the Custodial Agreement

 

By: /s/ Christopher Corcoran
Name: Christopher Corcoran
Title: Director

 

By: /s/ Barbara Campbell
Name: Barbara Campbell
Title: Vice President

 

 